Citation Nr: 0817773	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for mixed headaches.  

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for a right wrist 
disorder, claimed as degenerative joint disease right thumb 
carpal metacarpal joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In July 2006, to support her claims, the veteran testified at 
a video-conference hearing before the undersigned Veterans 
Law Judge of the Board.  During the hearing, she submitted 
additional evidence (consisting of outpatient treatment 
records from the Pittsburgh VA Medical Center (VAMC)) and 
waived her right to have the RO initially consider this 
additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's most recent VA examinations for depression, 
headaches, and GERD was in July 2004, almost four years ago.  
During her July 2006 video conference hearing, she testified 
that her symptoms with respect to these disorders have 
increased in severity.  Specifically, she reported that the 
medication for her depression has been increased and she has 
been experiencing anxiety, she experiences headaches during 
which she is unable to function and must lie down and get 
rest at least once per month, and she experiences symptoms of 
GERD three times daily and she can not eat if she does not 
take her medicine.  It is further noted that VA outpatient 
treatment records submitted by the veteran at the time of her 
video conference hearing note that she has had exacerbations 
of her depression symptoms.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes conducting a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The veteran's last VA 
examinations were in July 2004, nearly four years ago.  Due 
to the amount of time elapsed since the last VA examinations, 
the Board finds that a remand for new examinations is in 
order.

With respect to the claim for service connection for a right 
wrist disorder, claimed as degenerative joint disease right 
thumb carpal metacarpal joint, review of the veteran's 
service medical records reflects treatment for complaints of 
right wrist pain.  Specifically, a September 2001 Physical 
Profile Serial Report notes right wrist pain and bone bruise 
on scan of the right hand and a March 2002 consultation 
report notes continued right wrist pain with weight bearing.  
In addition, service connection is in effect for fracture of 
the veteran's right middle and little fingers.  Accordingly, 
an examination and opinion are needed to determine whether 
there is a correlation between any current right wrist 
impairment and her treatment for right wrist complaints in 
service or whether any such impairment is secondary to her 
service connected fracture of the right middle and little 
fingers.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Finally, it is noted that the veteran has testified that she 
in receipt of ongoing VA treatment for her claimed 
disabilities.  These additional records must be obtained 
before deciding her appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that she 
provide the names and addresses of all VA 
and non-VA medical care providers who 
have treated her for her mental health, 
headache, GERD, and right wrist 
complaints since her discharge from 
active duty service in April 2004.  This 
should include, but is not limited to, 
her treatment at the Pittsburgh, 
Pennsylvania, VAMC.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.

2.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist to ascertain the current 
severity of her service-connected major 
depressive disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination and the examination report 
should reflect that such a review was 
accomplished.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's major depressive disorder.  The 
examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected major 
depressive disorder.  The examiner should 
explain what the assigned score 
represents.  The complete rationale for 
all opinions expressed must be provided 
in the examination report.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  The veteran should be scheduled for a 
VA examination to determine the current 
severity and impairment from her 
headaches.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination and 
the examination report should reflect 
that such a review was accomplished.  All 
indicated studies should be performed.  
The examiner should determine the nature, 
frequency and severity of the veteran's 
headaches, and specifically address the 
frequency of any prostrating attacks.  
The examiner should attempt to 
distinguish the symptomatology and 
impairment related to her service-
connected headaches, and other 
nonservice-connected disabilities, to 
include her nonservice-connected cervical 
strain.  The complete rationale for all 
opinions expressed must be provided in 
the examination report.  If the examiner 
is unable to provide the requested 
opinion without resorting to speculation, 
it should be so stated.

4.  The veteran should be scheduled for a 
VA examination to determine the current 
severity and impairment from her GERD.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should reflect that 
such a review was accomplished.  All 
indicated studies should be performed.  
The examiner should determine whether the 
veteran's GERD results in epigastric 
distress, specifically, dysphagia, 
pyrosis, or regurgitation; if so, whether 
such symptoms are accompanied by 
substernal or arm or shoulder pain and 
productive of considerable impairment of 
health; whether any such symptoms are 
persistently recurrent.  Additionally, 
the examiner should also determine 
whether the veteran's GERD results in 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia or other symptom combinations 
productive of severe impairment of 
health.  The complete rationale for all 
opinions expressed must be provided in 
the examination report.  If the examiner 
is unable to provide the requested 
opinion without resorting to speculation, 
it should be so stated.

5.  Finally, the veteran should be 
scheduled for a VA examination to 
determine the etiology of her right wrist 
disorder.  Based upon examination of the 
veteran and review of her pertinent 
medical, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any current 
right wrist disorder is related to the 
veteran's active duty service from 
December 1992 to April 2004 or whether it 
is secondary to her service-connected 
fracture of the right middle and little 
fingers.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

6.  Then readjudicate the claims (on a de 
novo basis) in light of the additional 
evidence.  If they are not granted to the 
veteran's satisfaction, send her and her 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





